Case 19-13448-VFP            Doc 252       Filed 03/29/19 Entered 03/29/19 18:03:21                    Desc Main
                                          Document      Page 1 of 2


 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Michael S. Etkin, Esq.
 Wojciech F. Jung, Esq.
 Philip J. Gross, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


     In re:                                                  Chapter 11

     ACETO CORPORATION, et al.,1                             Case No. 19-13448 (VFP)

                            Debtors.                         (Jointly Administered)


     NOTICE OF CANCELLATION OF AUCTION AND DESIGNATION OF STALKING
          HORSE BIDDER AS THE SUCCESSFUL BIDDER IN CONNECTION
          WITH PROPOSED SALE OF CERTAIN ASSETS OF THE DEBTORS
                    RELATING TO THE PHARMA BUSINESS

         PLEASE TAKE NOTICE that, on March 8, 2019, the above-captioned debtors and
 debtors-in-possession (collectively, the “Debtors”) filed the Debtors’ Motion for Orders (I) (A)
 Authorizing and Approving Bidding Procedures in Connection With the Sale of Substantially All
 Assets Comprising the Debtors’ Pharma Business; (B) Authorizing and Approving Bid
 Protections; (C) Approving Procedures for the Assumption and Assignment of Certain Executory
 Contracts and Unexpired Leases; (D) Scheduling a Sale Hearing; (E) Approving the Form and
 Manner of Notice Thereof; and (F) Granting Related Relief; and (II) (A) Authorizing and
 Approving the Sale of Substantially All Assets Comprising the Debtors’ Pharma Business Free
 and Clear of All Claims, Liens, Rights, Interests, and Encumbrances, (B) Authorizing and
 Approving the Assumption and Assignment of Certain Executory Contracts and Unexpired
 Leases Related Thereto, and (C) Granting Related Relief [Docket No. 109] with the United
 States Bankruptcy Court for the District of New Jersey (the “Court”);


 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC (7634);
 Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
 Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).


 25441/53
 03/29/2019 203991539.1
Case 19-13448-VFP          Doc 252      Filed 03/29/19 Entered 03/29/19 18:03:21                Desc Main
                                       Document      Page 2 of 2


        PLEASE TAKE FURTHER NOTICE that on March 19, 2019, the Court entered the
 Order (A) Authorizing and Approving Bidding Procedures in Connection with the Sale of
 Substantially all Assets Comprising the Debtors’ Pharma Business; (B) Authorizing and
 Approving Bid Protections; (C) Approving Procedures for the Assumption and Assignment of
 Certain Executory Contracts and Unexpired Leases; (D) Scheduling a Sale Hearing; (E)
 Approving the Form and Manner of Notice Thereof; and (F) Granting Related Relief [Docket
 No. 174] (the “Bidding Procedures Order”) which established the Bid Deadline2 as March 29,
 2019 at 5:00 p.m. (ET) and, in the event of the receipt of any Qualified Bids with respect to the
 Purchased Assets (other than the Qualified Bid submitted by the Stalking Horse Bidder, Shore
 Suven Pharma, Inc.), scheduled an Auction for April 2, 2019, at 10:00 a.m. (ET);

        PLEASE TAKE FURTHER NOTICE that the Debtors did not receive any Qualified
 Bids for the Purchased Assets with respect to the Pharma Business (other than the Qualified Bid
 submitted by the Stalking Horse Bidder, Shore Suven Pharma, Inc.) prior to the Bid Deadline;

        PLEASE TAKE FURTHER NOTICE that pursuant to paragraph 5 of the Bidding
 Procedures Order, THE AUCTION IS CANCELLED AND THE STALKING HORSE
 BIDDER, SHORE SUVEN PHARMA, INC., IS HEREBY SELECTED AS THE
 SUCCESSFUL BIDDER; and

         PLEASE TAKE FURTHER NOTICE that the Sale Hearing is scheduled to be held on
 April 8, 2019 at 10:00 a.m. (ET). At the Sale Hearing, the Debtors will seek approval of the Sale
 of the Purchased Assets (which comprise substantially all of the Debtors’ Pharma Business) to
 the Stalking Horse Bidder pursuant to the Stalking Horse Agreement.

 Dated: March 29, 2019
                                                          LOWENSTEIN SANDLER LLP

                                                          /s/ Wojciech F. Jung
                                                          Kenneth A. Rosen, Esq.
                                                          Michael S. Etkin, Esq.
                                                          Wojciech F. Jung, Esq.
                                                          Philip J. Gross, Esq.
                                                          One Lowenstein Drive
                                                          Roseland, New Jersey 07068
                                                          (973) 597-2500 (Telephone)
                                                          krosen@lowenstein.com
                                                          metkin@lowenstein.com
                                                          wjung@lowenstein.com
                                                          pgross@lowenstein.com

                                                          Counsel to the Debtors and Debtors-in-
                                                          Possession

 2
  Capitalized terms used but not otherwise defined herein have the meaning ascribed to them in the Motion or
 Bidding Procedures Order, as applicable.



                                                    -2-
